UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10426
                         Summary Calendar



                       GEORGE VERNON CHILES,

                                                    Plaintiff-Appellant,

                               versus

   LINDA FAITH ALLMAND; FORT WORTH PUBLIC LIBRARY FOUNDATION;
                     THE CITY OF FORT WORTH,

                                                    Defendants-Appellees.



           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:98-CV-804-Y)


                         November 13, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this 42 U.S.C. § 1983 action, George Vernon Chiles, pro se,

sued the Fort Worth Public Library Foundation, the City of Fort

Worth, Texas, and Linda Allmand, the librarian for the City and a

member of the Foundation’s board, claiming violation of the First

and Fourteenth Amendments.    In participating in the Foundation’s

fundraising campaign, Chiles made a contribution and submitted a

message to be etched on a brick in the sidewalk surrounding the

library.   The   Foundation   voted   to   reject    his   message,   which

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reflected    dissatisfaction        with    the     library’s      circulation

department, and it refunded his contribution.

     Chiles appeals Appellees’ motions to dismiss and for summary

judgment being granted.         Chiles asserts, among other things:

summary dismissal is inappropriate in a case requiring First

Amendment forum analysis; the Foundation’s rejection of his message

violated his First Amendment rights; the brick campaign was a

public forum; and the Foundation was a state actor.

     We review de novo the grant of motions to dismiss and for

summary judgment.     E.g., Barrientos v. Reliance Standard Life Ins.

Co., 911 F.2d 1115, 1116 (5th Cir.), cert. denied, 498 U.S. 1072

(1991).

     To state a claim under § 1983, “a plaintiff must (1) allege a

violation of rights secured by the Constitution or laws of the

United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law”.             Leffall v.

Dallas Indep. Sch. Dist., 28 F.3d 521, 525 (5th Cir. 1994).                 The

threshold   inquiry   for   a   §   1983   action   is   whether    there   was

intentional involvement of a state actor.            See Yeager v. City of

McGregor, 980 F.2d 337, 339 (5th Cir.), cert. denied, 510 U.S. 821

(1993).

     Based upon our review of the record and the briefs, the

Foundation was not a state actor.          See Rendell-Baker v. Kohn, 457
U.S. 830, 838 (1982); Yeager, 980 F.2d at 342; Frazier v. Board of

Trustees of Northwest Miss. Reg’l Med. Ctr., 765 F.2d 1278, 1288

(5th Cir. 1985), cert. denied, 476 U.S. 1142 (1986).            Accordingly,
the district court did not err in granting the Foundation’s motion

to dismiss.

     Chiles fails to demonstrate that the Foundation’s policy for

rejecting messages on bricks was attributable to the City. Because

the record does not indicate that the City exercised policy-making

authority over the Foundation, the summary judgment in favor of the

City is also proper.    See Yeager, 980 F.2d at 343-44.

     Because the Foundation was not a state actor, its board

members were   not   state   actors       either.   Accordingly,   and   the

allegations against Allmand must also fail.          See Yeager, 980 F.2d

at 344.

                                                              AFFIRMED




                                      3